Exhibit 99.19 CONSENT We hereby consent to the reference to each of our studies listed below, appearing in the Current Report on Form 6-K of Elbit Imaging Ltd. and to the incorporation by reference of this Current Report in the Registration Statement on Form F-3 (Registration No. 333-172122) and in the Registration Statements on Form S-8 (Registration No. 333-117509, No. 333-130852, No. 333-136684 and No. 333-152820) filed by Elbit Imaging Ltd. and in the Shelf Prospectus filed by Elbit Imaging Ltd. with the Israeli Securities Authority and the Tel Aviv Stock Exchange on July 21, 2009: · Valuation report in respect of options granted in July 18, 2010 under the framework of ESOP 2006, dated October 2010; · Valuation report in respect of options granted in August 30, 2009 under the framework of ESOP 2006, dated November 2009; · Valuation report in respect of options granted in May 27, 2009 under the framework of ESOP 2006, dated June 2009; and · Valuation report in respect of options re-priced in May 20, 2009 under the framework of ESOP 2006, dated June 2009. This consent is not to be construed as an admission that we are an expert or that we are a person whose consent is required to be filed under the provisions of the Securities Act of 1933, as amended. /s/ Giza Zinger Even Giza Zinger Even Tel Aviv, Israel April 17, 2011
